          Case 4:20-cv-00910-KGB Document 6 Filed 12/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TOMMY RADFORD                                                                      PLAINTIFF
ADC #89900

v.                              Case No. 4:20-cv-00910-KGB

WENDY KELLEY, et al.                                                          DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Tommy Radford’s complaint is dismissed without prejudice (Dkt. No. 1).

       It is so ordered this 4th day of December, 2020.

                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge
